Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art fails to anticipate or render obvious the cumulative limitations of instant claim 1, with particular attention drawn towards the limitations of “second step of forming a first gold plating layer on a surface of the stainless steel terminal, wherein in the second step, the stainless steel supporting layer is immersed in a first gold plating solution, electricity is supplied to the stainless steel supporting layer so that both the passive film is removed and the first gold plating layer is formed on the surface of the stainless steel terminal during the second step… 2U.S. Patent Appln. No.: 15/876,603Attorney Docket No.: 71450.0461 Amendments Under 37 C.F.R. § 1.114Customer No.: 13155 electricity is supplied to the conductive layer so that the third gold plating layer is formed on the surface of the conductive terminal; and the ratio of the current density in the second step to the current density in the fourth step is 2 or more.”
The most relevant prior art of record is previously cited Swanson, Rinker, Lukens, Werniund, and Nagata which fail to disclose the appropriate ratio of the current densities as instantly claimed in applying the first and second gold plating layers on the stainless steel terminal and the conductive terminal.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS J RUFO whose telephone number is (571)270-7716.  The examiner can normally be reached on Monday to Friday, 9 am to 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 517-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LOUIS J RUFO/Primary Examiner, Art Unit 1795